RESOLUCIÓN
Visto el escrito en cumplimiento presentado por el Pro-curador General, se reinstala al Ledo. Manuel E. Romeu Fernández a la profesión de abogado. Vista la moción pre-sentada por la Directora de la Oficina de Inspección de Notarías, el Tribunal se da por enterado. Se le concede a ésta el término de treinta días, contados a partir de la no-tificación de ésta resolución, para someter el informe del estado de la obra notarial incautada.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo